NO. 07-02-0163-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                DECEMBER 13, 2002

                        ______________________________


                     DARRICK WAYNE CARTER, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 248TH DISTRICT COURT OF HARRIS COUNTY;

               NO. 899462; HONORABLE JOAN CAMPBELL, JUDGE

                        _______________________________

Before JOHNSON and REAVIS, JJ., and BOYD, SJ.1


      Upon his plea of guilty, appellant Darrick Wayne Carter was convicted of the felony

offense of evading arrest. His punishment, in accordance with a plea bargain, was




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
assessed at three years confinement in the Institutional Division of the Department of

Criminal Justice. Appellant gave timely notice of appeal from the conviction.


       On December 6, 2002, we received appellant’s motion to withdraw his notice of

appeal and dismiss the appeal. His attorney joined in the motion. Because appellant’s

motion meets all the requirements of Texas Rule of Appellate Procedure 42.2(a), and

because this court has not delivered its decision prior to receiving appellant’s motion, the

motion must be, and is hereby, granted.


       Having dismissed the appeal at appellant’s request, no motions for rehearing will

be entertained and our mandate will issue forthwith.



                                                 John T. Boyd
                                                 Senior Justice

Do not publish.




                                             2